DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive. 
Applicant argues Long fails to disclose or suggest forming the heat dissipation component on a heat sink comprising a metal.  Specifically, applicant argues that nowhere does Long ‘267 disclose the heat dissipation component is present on a heat sink comprising a metal wherein the heat sink includes the module housing and interconnecting bridge, and where the braces and the interconnecting bridge define the heat sink.
While no reference alone teaches said limitation, the limitation is taught by the combination.  Specifically, Honda ‘850 discloses a metal housing with braces (3 & 21) for housing the circuit board comprising a balancing circuit, the circuit board including the balancing circuit formed thereon and the ultracapacitors.  The metal housing and .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 13 recites, “wherein each ultracapacitor includes a brace surrounding at least a portion of a circumference of each ultracapacitor” which cause the claim to be indefinite as “a brace” is recited in claim 1 form which claim 13 depends.  It is thus unclear it the “a brace” in claim 13 is meant to be the same or different from the “a brace” of claim 1 form which claim 13 depends.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-9, 11, 13-18, & 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2013/0141850) in view of Long (US 2003/0214267).
In regards to claim 1, 
Honda ‘850 discloses a module comprising: 
at least two ultracapacitors (2 – fig. 2-3; [0038-0039]) and at least one balancing circuit ([0051]), and a heat sink (3 & 20 – fig. 2-4; [0040] & [0051] – when metal is used as the housing materials said housing acts as a heat sink) comprising a metal (aluminum and/or stainless steel) having a thermal conductivity of about 50 W/m-K or more ([0040] & [0051] – aluminum has a thermal conductivity within the claimed range), wherein at least one ultracapacitor includes a brace (3 – fig. 2-3; [0040]) surrounding at least a portion of a circumference of the ultracapacitor, and 
a module housing (3 & 20 – fig. 2-4; [0040] & [0051), 
wherein the heat sink includes the module housing and the brace (as housing and brace are metallic; said housing and brace would act as a heat sink).  Honda ‘850 fails to explicitly disclose wherein the balancing circuit is connected to a heat dissipation component comprising an active component, a passive component, or an active component and a passive component; wherein the heat dissipation component is present on the heat sink.

Long ‘267 discloses a module comprising: at least two ultracapacitors (110/112/114/116 – fig. 1; [0040] & [0027]) and at least one balancing circuit (120/122/124/126 – fig. 1; [0040] & 400 – fig. 4; [0047]), wherein the balancing circuit is 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuit of Long ‘267 as the balancing circuit of Honda ‘850 and form the circuit of Long ‘267 on the circuit board of Honda ‘850 thus having the heat dissipation component is present on the heat sink (21 of Honda ‘850 {i.e. circuit is put in circuit case box (21) and is thus on 21}) to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

 
In regards to claim 2, 
Honda ‘850 fails to explicitly disclose wherein the balancing circuit is connected between the two ultracapacitors.

Long ‘267 discloses wherein the balancing circuit is connected between the two ultracapacitors (fig. 1).



In regards to claim 3, 
Honda ‘850 fails to explicitly disclose wherein the module contains at least two balancing circuits and wherein each ultracapacitor is electrically connected to a balancing circuit.

Long ‘267 discloses wherein the module contains at least two balancing circuits and wherein each ultracapacitor is electrically connected to a balancing circuit (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected 

In regards to claim 4, 
Honda ‘850 fails to explicitly disclose wherein the heat dissipation component is a transistor.

Long ‘267 discloses wherein the heat dissipation component is a transistor (422 – fig. 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 5, 


Long ‘267 discloses wherein the heat dissipation component is a resistor (424 – fig. 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 7, 
Honda ‘850 further discloses wherein the metal comprises aluminum or an alloy thereof ([0040] & [0051]).  
 
In regards to claim 8, 


In regards to claim 9, 
Honda ‘850 as combined with Long ‘267 discloses all the claimed limitations discussed above with respect to claim 9, except for wherein the heat sink has a surface area that is at least about 1,000% greater than the surface area of the heat dissipation component.  However, Honda ‘850 teaches surface area of the heat sink is a result effective variable, particularly for improving heat dissipation properties ([0008]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Honda ‘850 as combined with Long ‘267 such that the heat sink has a surface area that is at least about 1,000% greater than the surface area of the heat dissipation component in order to improve heat dissipation properties, as taught by Honda ‘850.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 11, 
Honda ‘850 further discloses wherein the housing includes a top surface, a bottom surface opposing the top surface, and at least one side surface extending between the top surface and the bottom surface, wherein at least a part of the side 

In regards to claim 13, 
Honda ‘850 further discloses wherein each ultracapacitor includes a brace (5 – fig. 2-3; [0040]) surrounding at least a portion of a circumference of each ultracapacitor, wherein the braces are connected by an interconnecting bridge (6 and/or 21 – fig. 2-5; [0041] & [0051]), and wherein the braces and the interconnecting bridge also define the heat sink ([0040] & [0051] - metallic material will act as a heat sink).  

In regards to claim 14, 
The combination further discloses wherein the heat dissipation component is also on the interconnecting bridge (circuit includes heat dissipation component {see claim 1 rejection above} which is placed on the circuit board 19 of Honda ‘850 that is on interconnecting bridge 21 – fig. 3 of Honda ‘850).  

In regards to claim 15, 
Honda ‘850 fails to explicitly disclose wherein the ultracapacitors are connected in series.

Long ‘267 discloses wherein the ultracapacitors are connected in series (fig. 1).



In regards to claim 16, 
Honda ‘850 fails to explicitly disclose wherein the module contains at least one heat dissipation component per balancing circuit.

Long ‘267 discloses wherein the module contains at least one heat dissipation component per balancing circuit (fig. 1 & 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power 

In regards to claim 17, 
Honda ‘850 fails to explicitly disclose wherein the module contains at least one balancing circuit per ultracapacitor.

Long ‘267 discloses wherein the module contains at least one balancing circuit per ultracapacitor (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 18, 


In regards to claim 25, 
The combination further discloses an industrial vehicle containing the module of claim 1 (see rejection of claim 1 above) wherein the module provides power to the industrial vehicle ([0038] of Honda ‘850 & [0026] of Long ‘267)).  

In regards to claim 26, 
Honda ‘850 discloses a module comprising: at least two ultracapacitors (2 – fig. 2-3; [0051]) and at least one balancing circuit ([0051]), wherein the balancing circuit is present on a heat sink (3 & 20 – fig. 2-4; [0040] & [0051] – when metal is used as the housing materials said housing acts as a heat sink) comprising a metal (aluminum and/or stainless steel) having a thermal conductivity of about 50 W/m-K or more ([0040] & [0051] – aluminum has a thermal conductivity within the claimed range), wherein each ultracapacitor includes a brace (5 – fig. 2-3; [0040]) surrounding at least a portion of a circumference of each ultracapacitor, wherein the braces are connected by an interconnecting bridge (6 and/or 21 – fig. 2-5; [0041] & [0051]), and wherein the braces and the interconnecting bridge define the heat sink ([0040] & [0051] - metallic material will act as a heat sink).  Honda ‘850 fails to explicitly disclose wherein the balancing circuit is connected to a heat dissipation component, wherein the heat dissipation component is present on the heat sink.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuit of Long ‘267 on the circuit board of Honda ‘850 thus having the heat dissipation component is present on the heat sink (21 of Honda ‘850) to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 27, 
The combination further discloses wherein the heat dissipation component is on the interconnecting bridge  (circuit includes heat dissipation component (see claim 1 rejection above) which is placed on the circuit board 19 of Honda ‘850 that is on interconnecting bridge 21 – fig. 3 of Honda ‘850).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda ‘850 and Long ‘267 as applied to claim 1 above, and further in view of Kondou et al. (US 2012/0218683).
In regards to claim 6, 
Honda ‘850 further discloses wherein the metal is intended to provide good heat dissipation ([0090]). Honda ‘850 as modified by Long ‘267 fails to explicitly disclose the metal comprises silver, copper, gold, molybdenum, zinc, lithium, tungsten, nickel, iron, palladium, platinum, tin, an alloy thereof, or a combination thereof.

Kondou ‘683 discloses copper and nickel are alternatives to aluminum for forming heat-dissipating cases ([0028]).

It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to form the case of Honda ‘850 using copper as taught by Kondou ‘683 to obtain a casing with a higher thermal conductivity thus improving the heat dissipation properties of the case.  Furthermore, such a combination is a mere substitution of a known material for another known equivalent material as noted by Kondou ‘683 teaching said materials as being alternatives of one another.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda ‘850 and Long ‘267 as applied to claim 1 above, and further in view of JP10177935A hereafter referred to as Kobayashi.
In regards to claim 19,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the ultracapacitor comprises: an electrode assembly comprising a first electrode, a second electrode, and a separator positioned between the first and second electrodes; a nonaqueous electrolyte that is in ionic contact with the first electrode and the second electrode; and a housing within which the electrode assembly and the electrolyte are contained.  

Kobayashi discloses wherein the ultracapacitor comprises: an electrode assembly comprising a first electrode (1/2 – fig. 1; abstract), a second electrode (1/2 – fig. 1; abstract), and a separator (4 – fig. 1; abstract) positioned between the first and second electrodes (fig. 1); a nonaqueous electrolyte (abstract) that is in ionic contact with the first electrode and the second electrode; and a housing (5 – fig. 1; abstract) within which the electrode assembly and the electrolyte are contained (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.


Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the first electrode comprises a first current collector electrically coupled to a first carbonaceous coating and the second electrode comprises a second current collector electrically coupled to a second carbonaceous coating.  

Kobayashi discloses wherein the first electrode comprises a first current collector (2 – fig. 1; abstract) electrically coupled to a first carbonaceous coating (1 – fig. 1; abstract) and the second electrode comprises a second current collector (2 – fig. 1; abstract) electrically coupled to a second carbonaceous coating (1 – fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 21,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the electrode assembly has a jellyroll configuration.  

Kobayashi discloses wherein the electrode assembly has a jellyroll configuration (fig. 1).



In regards to claim 22,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the housing includes a container having a base and an open end, wherein a lid is disposed adjacent to the open end, and further wherein the electrode assembly is positioned within the housing.  

Kobayashi discloses wherein the housing includes a container having a base (5 – fig. 1; abstract) and an open end (fig. 1 – portion sealed by 8), wherein a lid (8 – fig. 1) is disposed adjacent to the open end, and further wherein the electrode assembly is positioned within the housing (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 23,


Kobayashi discloses wherein the container is formed from a metal ([0021]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 24,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the container has a cylindrical shape.  

Kobayashi discloses wherein the container has a cylindrical shape (fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David M Sinclair/Primary Examiner, Art Unit 2848